NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  14-OCT-2022
                                                  07:54 AM
                                                  Dkt. 94 SO




                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
             COURTNEY SHAWN WILKINS, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CPC-XX-XXXXXXX(1))


                    SUMMARY DISPOSITION ORDER
   (By: Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)

            Defendant-Appellant Courtney Shawn Wilkins (Wilkins)

appeals from the June 26, 2019 Judgment; Conviction and Probation

Sentence; Terms and Conditions of Probation; Notice of Entry

(Judgment), entered by the Circuit Court of the Second Circuit

(Circuit Court).1

            Wilkins asserts a single point of error on appeal,

contending that the Circuit Court erred in denying her September

24, 2018 Defendant's Motion to Suppress Statements and Evidence




     1
            The Honorable Rhonda I.L. Loo presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Gathered in Violation of Defendant's Rights Under Article I,

Section 7 of the Hawai#i Constitution (Motion to Suppress).

          After the Motion to Suppress was denied, Wilkins

entered a conditional plea of no contest to Entry of Animals

Without Inspection Prohibited, in violation of Hawaii Revised

Statutes (HRS) § 142-4 (2018),2 and Arrival Ports, in violation

of Hawaii Administrative Rules (HAR) Rule 4-29-5 (2018).3

     2
          HRS § 142-4 provides:

                § 142-4 Entry of animals without inspection
          prohibited. No animal shall be allowed to enter the State
          except after inspection by the department of agriculture and
          the issuance of a permit by the department to the consignee
          or owner; provided that no fees for inspection shall be
          charged, nor delays caused, concerning the landing of any
          domestic animal for which a certificate of health has been
          issued as prescribed by the Federal Cattle Contagious
          Disease Act. Every carrier, owner, or handler bringing
          animals into the State shall be required to present these
          animals to the department of agriculture for inspection.
     3
          HAR § 4-29-5 provides:

                § 4-29-5 Arrival ports. (a) Dogs, cats, and other
          carnivores which are subject to quarantine pursuant to
          section 4-29-9 or inspection pursuant to section 4-29-22
          shall be landed at a port or airport on the island of Oahu
          or a port or airport approved by the department that has
          facilities and an agent designated by the department to
          process dogs and cats for entry.
                (b) Dogs, cats, and other carnivores to be
          quarantined at the quarantine station or to be inspected
          pursuant to section 4-29-22 who arrive at neighbor island
          ports or airports not approved by the department shall be
          shipped to the island of Oahu at the owner's expense on the
          first available aircraft.
                (c) To land a dog, cat, or other carnivore at a
          neighbor island port or airport approved by the department,
          the animal owner, shipper, or handler shall:
                (1)   Meet the requirements of sections 4-29-8,
                      4-29-8.1, and 4-29-8.2 for direct airport
                      release for each animal except that all required
                      documents shall be submitted to the department
                      no less than thirty days before the arrival
                      date;
                (2)   Submit a request for a Neighbor Island
                      Inspection Permit to the department no less than
                      thirty days before the arrival date;
                                                              (continued...)

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Wilkins's plea was conditioned on her ability to appeal the

denial of the Motion to Suppress.

           Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, as well as the

relevant legal authorities, we resolve Wilkins's point of error

as follows:

           Wilkins does not contend that she was subjected to a

custodial interrogation, which would require Miranda warnings.4

Rather, citing State v. Won, 137 Hawai#i 330, 372 P.3d 1065

(2015), Wilkins argues that the Circuit Court erred in concluding

that Wilkins's statements and physical evidence were obtained

through voluntary and consensual interactions.            Wilkins bases

this argument on the assertions that (1) the Circuit Court did

not consider Wilkins's perception of the interactions, in light

of her post-traumatic stress disorder (PTSD), and (2) no one told




     3
      (...continued)
                 (3)   Contract with an agent approved by the
                       department to inspect and release each animal
                       upon arrival; and
                 (4)   Possess a valid Neighbor Island Inspection
                       Permit issued by the department for each animal.
                 (d) Dogs, cats, and other carnivores arriving or
           landing at neighbor island ports or airports without a valid
           Neighbor Island Inspection Permit issued by the department
           shall be transported out of the State or quarantined and
           transported to the Honolulu International Airport at the
           carrier's expense on the first available aircraft.
                 (e) Dogs, cats, and other carnivores aboard
                 transiting private and commercial vessels are subject
                 to section 4-29-7.
     4
           See Miranda v. Arizona, 384 U.S. 436 (1966).

                                     3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Wilkins that she had a right to refuse to speak with them and

provide them statements or documents.

            Wilkins does not challenge any of the 90 findings of

fact (FOFs)5 or specifically point to any of the 30 conclusions

of law (COLs) set forth in the Circuit Court's December 24, 2018

[FOFs]; [COLs]; Order Denying Defendant's Motion to Suppress

Evidence and Statements (FOFs, COLs and Order).

            As to Wilkins's first assertion, the FOFs clearly

demonstrate that the Circuit Court considered Wilkins's

perception of her interactions with various persons at the Maui

airport, where she entered the State of Hawai#i (State) with her

service animal, Riley.       Riley did not have a valid rabies blood

test upon entry to the State.        The FOFs also recognize Wilkins's

testimony regarding her perceptions and feelings when she was

contacted by and interacted with Dr. Richard Willer, a

veterinarian employed by the Department of Agriculture (Dr.

Willer).    The FOFs specifically note, inter alia, that Wilkins

told Dr. Willer that she had PTSD.         Thus, although the Circuit

Court did not find Wilkins's testimony to be credible, the record

does not support Wilkins's assertion that the Circuit Court

failed to consider Wilkins's perceptions as part of the totality

of the circumstances.




      5
            FOFs not challenged on appeal are binding. Kaho #ohanohano v. Haw.
Dep't of Hum. Servs., 117 Hawai#i 262, 267, 178 P.3d 538, 543 (2008).

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Wilkins also asserts that none of the airline

employees, airport employees, nor the Department of Agriculture

employees that Wilkins interacted with, told Wilkins she could

refuse to talk to them.   Thus, Wilkins points to Won and argues

(obliquely) that the Circuit Court erred in not specifically

addressing this lack of advisement.    However, Won makes clear

that courts must consider the totality of the circumstances and

that "the constitution does not require that individuals be

expressly informed of their right to refuse a search, [but]

whether they were so informed remains a relevant factor in a

determination of whether consent was, in fact, free and voluntary

under the totality of the circumstances."     Won, 137 Hawai#i at

342, 372 P.3d at 1077.

          Wilkins does not challenge the factual bases or legal

conclusion that Wilkins did not have an actual subjective nor

objective expectation of privacy when she voluntarily boarded a

plane and entered a public airport, both of which adhere to

strict and heightened security measures.     Wilkins makes no cogent

argument that a warrant was required prior to asking her for the

proper Department of Agriculture paperwork/permit when she

entered the State with a dog.    Wilkins does not challenge the

Circuit Court's findings and conclusions that Wilkins was never

detained, handcuffed, seized, deprived of her freedom of action

in any significant way, by anyone, and/or threatened, coerced,

promised, or even questioned by Dr. Willer.


                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Notwithstanding that Wilkins was not specifically told

that she could refuse to talk to, e.g., Dr. Willer, under the

totality of the circumstances, as reflected in the FOFs and COLs,

as well as all of the evidence presented at the hearing on the

Motion to Suppress, we conclude that the Circuit Court did not

err in concluding that Wilkins's statements were voluntary.

Therefore, we further conclude that the Circuit Court did not err

in denying the Motion to Suppress.

          For these reasons, the Circuit Court's June 26, 2019

Judgment is affirmed.

          DATED: Honolulu, Hawai#i, October 14, 2022.

On the briefs:
                                      /s/ Katherine G. Leonard
Kevin O'Grady,                        Presiding Judge
(Law Office of Kevin O'Grady,
 LLC),                                /s/ Keith K. Hiraoka
for Defendant-Appellant.              Associate Judge

Gerald K. Enrigues,                   /s/ Clyde J. Wadsworth
Deputy Prosecuting Attorney,          Associate Judge
County of Maui,
for Plaintiff-Appellee.




                                  6